Citation Nr: 1425687	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-18 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from March 1996 to June 1996 and from December 2003 to May 2005, to include service in Southwest Asia.  He also had additional service in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his service-connected disabilities, in particular, his service-connected posttraumatic stress disorder (PTSD), render him unable to secure and maintain a substantially gainful occupation.  

Service connection has been established for PTSD (70 percent disabling), residuals of a left knee fracture with early arthritis (20 percent disabling), a lumbar spine strain (10 percent disabling), and tinnitus (10 percent disabling), and his combined evaluation has met the schedular criteria under 38 C.F.R. § 4.16(a) throughout the pendency of the appeal period.  The record reflects that the Veteran has been unemployed since September 2008 and is now a full-time student.  

The Veteran was provided VA examinations in October 2009 to ascertain the severity and manifestations of the service-connected disabilities in October 2009; however, as contended by the Veteran and his representative, the October 2009 VA examiners did not address to what extent the Veteran's service-connected disabilities, individually or in concert, affected his employability.  The Board also notes that the Veteran's claims file was not available to or reviewed by the October 2009 VA examiners.  

In light of above, the record before the Board is inadequate for the purpose of adjudicating the Veteran's claim.  On remand, additional development, to include obtaining updated VA treatment records, providing him adequate VA examinations, and verifying the Veteran's occupational and educational history, must be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment pertaining to the Veteran from the VA Medical Center in Cincinnati, Ohio, dated from March 2010 to the present.  

2.  Undertake any development necessary to verify the Veteran's complete occupational and educational history, to include his recent course of study and whether he has graduated.  

3.  Thereafter, provide the Veteran a VA examination to determine the effect of his service-connected disabilities on his ability to secure and maintain a substantially gainful occupation.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.

The examiner must also compile a full work and educational history.  Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities, alone or in concert, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The examiner is advised that substantially gainful employment is considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment.  

A complete rationale must be provided for any opinion offered.  

3.  Inform the veteran that he must report for any scheduled examination and that failure to report may have adverse consequences including denial of his claim..  38 C.F.R. § 3.655 (2013).  
4.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of the complete record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



